 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 1 of 9 Page ID #783




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JIMMY VIVERETTE, #M35784,                           )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 17-cv-00586-JPG
                                                     )
 CHRISTINE BROOKS and                                )
 TRAVIS JAMES,                                       )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court for consideration of a Motion for Summary Judgment

on the Merits filed by Defendants Christine Brooks and Travis James. (Doc. 64). For the reasons

set forth below, Defendants’ Motion for Summary Judgment shall be GRANTED.

                                     PROCEDURAL HISTORY

       Plaintiff Jimmy Viverette (Inmate No. M35784), is currently incarcerated at Lawrence

Correctional Center (“Lawrence”). He filed this lawsuit pursuant to 42 U.S.C. § 1983 for alleged

violations of his Eighth Amendment rights resulting from inadequate medical care for a partial tear

of his Achilles tendon that occurred at Lawrence in December 2014 and necessitated surgery in

May 2015. (Doc. 1). Following threshold review of the Complaint under 28 U.S.C. § 1915A,

Plaintiff was allowed to proceed with a single Eighth Amendment medical deliberate indifference

claim against Defendants Christine Brooks and Travis James. (Doc. 8). This claim was dismissed

without prejudice against Defendants Baker and Wexford Health Sources, Inc. (Id.).

       Following discovery, Defendants filed their Motion for Summary Judgment (Doc. 64) on

June 4, 2019, relying primarily on Plaintiff’s deposition testimony (Doc. 65-1), Plaintiff’s medical



                                                 1
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 2 of 9 Page ID #784




records (Doc. 65-2), Christine Brooks’ declaration (Doc. 65-3), and Travis James’ declaration

(Doc. 65-4). Defendants filed a Supplement (Doc. 71) on July 3, 2019. Plaintiff filed a Response

in Opposition to the Motion for Summary Judgment on August 7, 2019 (Doc. 73), relying on

Plaintiff’s declaration (Doc. 74) and a later-filed Supplement (Doc. 76).

                                         FINDINGS OF FACT

A.     The Parties

       Plaintiff Jimmy Viverette is an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) and was housed at Lawrence at all relevant times. (Doc. 65-1, p. 9).

       Defendant Christine Brooks is a registered nurse, employed by Wexford Health Services,

Inc. to provide medical care to inmates at Lawrence at all relevant times. (Doc. 65-3, ¶¶ 2-3).

       Defendant Travis James is a licensed Physician Assistant (PA) who was employed by

Wexford Health Services, Inc. to provide medical care to inmates at Lawrence at all relevant times.

(Doc. 65-4, ¶¶ 2-3).

B.     Plaintiff’s Medical Care

       Plaintiff injured his left Achilles tendon while playing basketball on December 21, 2014.

(Doc. 65-1, p. 12; Doc. 73, p. 5; Doc. 74, ¶ 4). He returned to his housing unit to await medical

attention. (Doc. 65-1, pp. 12-16; Doc. 74, ¶ 5). Nurse Brooks arrived thirty minutes later and

escorted him to the prison’s health care unit (HCU) in a wheelchair. (Doc. 65-1, p. 15; Doc. 65-

3, ¶¶ 6-7; Doc. 74, ¶ 5).

       Plaintiff reported hearing a loud “pop” in the back of his left leg at the time of his injury.

(Doc. 65-1, pp. 15-16). Nurse Brooks examined Plaintiff’s left foot, leg, and toes and observed

nothing wrong with them. (Doc. 65-2, p. 1; Doc. 65-3, ¶¶ 7-8; Doc. 73, p. 5, ll. 8-9). She noted

no swelling, no discoloration, intact skin, brisk capillary refill, strong distal pulse, and good range



                                                  2
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 3 of 9 Page ID #785




of motion. (Doc. 65-1, pp. 19-20; Doc. 65-2, p. 1; Doc. 65-3, ¶ 9). She probed his injury to make

sure “everything was working,” and Plaintiff reported that everything was. (Doc. 65-1, p. 17).

       Nurse Brooks documented Plaintiff’s complaints in her nurse sick call notes and circled

“follow-up” “PRN” (as needed). (Doc. 65-1, pp. 19-20; Doc. 65-2, p. 1; Doc. 74, ¶ 9). Plaintiff

understood that Nurse Brooks would schedule a follow-up appointment on his behalf. (Id.). The

nurse educated Plaintiff on care of his injury and the importance of following up with a request for

additional treatment for increased pain, numbness, or skin color changes. (Doc. 65-1, pp. 19-20;

Doc. 65-3, ¶ 18). Nurse Brooks did not deem an immediate referral to a physician medically

necessary and left it up to Plaintiff to request another appointment. (Doc. 65-1, p. 22; Doc. 65-2,

pp. 7-8; Doc. 65-3, ¶¶ 19-22, 26-27; Doc. 71-1, pp. 7-8; Doc. 74, ¶¶ 9-10). She did not diagnose

Plaintiff with a torn Achilles tendon. (Doc. 65-3, ¶¶ 12-13). She also made no observation

suggesting that Plaintiff was physically unable to bear weight on his leg, but she did notice that he

was in an “altered state of comfort.” (Id. at ¶¶ 10-11). Nurse Brooks wrapped Plaintiff’s left ankle

with an Ace bandage and provided him with Ibuprofen (200 mg) for use three times daily for three

days to manage pain. (Doc. 65-2, p. 1; Doc. 65-3, ¶¶ 14-15; Doc. 73, p. 5; Doc. 74, ¶ 8). Plaintiff

walked back to his housing unit after meeting with the nurse. (Doc. 65-1, pp. 16-17).

       Meanwhile, Nurse Brooks prepared an Offender Injury Report to document the injury and

treatment plan for review by Doctor Coe the following day. (Id.). Dr. Coe reviewed the Offender

Injury Report on December 22, 2019, and he did not deem it necessary to schedule a follow-up

appointment. (Doc. 65-1, pp. 17, 21; Doc. 65-2, pp. 7-8; Doc. 65-3, ¶ 27; Doc. 74, ¶ 10).

       On January 24, 2015, Plaintiff submitted a healthcare request and was seen by a nurse, who

provided him with more pain medication and referred him to PA Travis James for further

evaluation. (Doc. 65-1, pp. 24-26; Doc. 65-2, p. 2; Doc. 74, ¶ 11). PA James conducted a physical



                                                 3
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 4 of 9 Page ID #786




examination of Plaintiff on January 27, 2015. (Doc. 65-1, p. 27; Doc. 65-2, p. 3; Doc. 65-4, ¶¶ 5-

6; Doc. 71-1, p. 3; Doc. 74, ¶ 13). Injuries of the Achilles tendon typically include swelling,

deformity, and difficulty bearing weight, but James observed none of these symptoms. (Doc. 65-

1, p. 29; Doc. 65-2, p. 3; Doc. 65-4, ¶ 11). James also observed no physical deformities in

Plaintiff’s lower left extremity. (Doc. 65-2, p. 4; Doc. 65-4, ¶ 9). With the exception of left

Achilles tendon pain, James noted that the examination was normal. (Doc. 65-4, ¶ 8; Doc. 74,

¶ 14). James provided Plaintiff with a new Ace bandage wrap and a 3-month prescription of

naproxen (500 mg) to be taken twice daily for pain. (Doc. 65-4, ¶¶ 12-13; Doc. 74, ¶ 14).

       Sometime after this appointment, Plaintiff noticed a knot form on the back of his lower left

leg. (Doc. 65-1, pp. 30-31; Doc. 74, ¶ 15). He submitted another health care request and was seen

in nurse sick call on March 18, 2015. (Doc. 65-1, p. 32; Doc. 65-4, ¶ 5; Doc. 74, ¶¶ 16-17). On

March 23, 2015, James examined Plaintiff and recorded a “dip” in palpation of Plaintiff’s left

Achilles tendon and a positive “Thompson sign” indicative of no reflex when the left calf was

squeezed and a possible Achilles tendon tear. (Doc. 65-1, pp. 34-35; Doc. 65-2, pp. 4-5; Doc. 65-

4, ¶¶ 15-17; Doc. 71-1, p. 5; Doc. 74, ¶¶ 18-19). Given these new objective findings, James

referred Plaintiff to Dr. Coe for further evaluation and treatment. (Doc. 65-2, pp. 4-5; Doc. 65-4,

¶ 18; Doc. 71-1, p. 5). In the meantime, James offered Plaintiff crutches, but Plaintiff declined the

offer. (Doc. 65-1, p. 35).

       On March 30, 2015, Dr. Coe examined Plaintiff’s injury for the first time. (Doc. 65-1, pp.

39-40; Doc. 65-2, p. 6; Doc. 71-1, p. 6). The doctor told Plaintiff that he was missing half of his

Achilles tendon. (Doc. 65-1, p. 40). Plaintiff was issued a boot and scheduled for surgery with an

outside specialist. (Doc. 65-1, pp. 42-44, 55; Doc. 73, p. 11). He was also issued an Ace bandage




                                                 4
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 5 of 9 Page ID #787




permit, low gallery permit, and a low bunk permit. (Doc. 65-1, p. 55; Doc. 71-1, p. 9). Plaintiff

underwent surgery on May 26, 2015. (Doc. 73, p. 10).

                                       LEGAL STANDARD

       Summary judgment is appropriate only if the moving party can show “there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); Celetex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is a fact that

“might affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A genuine dispute of material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Id. The moving party has the

burden of establishing that no material facts are genuinely disputed. Lawrence v. Kenosha Cty.,

391 F.3d 837, 841 (7th Cir. 2004). When presented with a motion for summary judgment, the

Court does not decide the truth of the matters presented, and it cannot “choose between competing

inferences or balance the relative weight of conflicting evidence.” Anderson, 477 U.S. at 248;

Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted);

Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th Cir 1994). The Court must instead “view

all the evidence in the record in the light most favorable to the non-moving party and resolve all

factual disputes in favor of the non-moving party.” Hansen, 763 F.3d at 836. If the “evidence is

such that a reasonable jury could return a verdict for the nonmoving party[,]” then a genuine

dispute of material fact exists, and summary judgment must be denied. Zaya v. Sood, 836 F.3d

800, 804 (7th Cir. 2016).

                                           DISCUSSION

       The Eighth Amendment governs Plaintiff’s claim against Nurse Brooks and PA James.

This amendment prohibits cruel and unusual punishment of convicted persons. See U.S. CONST.,



                                                5
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 6 of 9 Page ID #788




amend. VIII. It safeguards inmates against pain and suffering that serves no penological purpose.

See id.; Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97,

103 (1976)). Under the Eighth Amendment, prison officials are obligated to provide inmates with

adequate medical care. Minix v. Canarecci, 597 F.3d 824, 830 (7th Cir. 2010) (citing Farmer v.

Brennan, 511 U.S. 825, 832 (1994)).

       When presented with an Eighth Amendment claim of inadequate medical care, the Court

conducts a two-part analysis. Greeno v. Daley, 414 F.3d 645, 652-53 (7th Cir. 2005). The Court

must first determine whether the plaintiff suffered from an objectively, sufficiently serious medical

condition. Id. The Court must then determine whether each defendant responded with deliberate

indifference, from a subjective standpoint. Id. This analysis requires the Court to evaluate the

“totality of an inmate’s medical care.” Petties v. Carter, 836 F.3d 722, 728-29 (7th Cir. 2016).

       The parties do not dispute that Plaintiff’s injury to his Achilles tendon was sufficiently

serious to satisfy the objective prong of this analysis at summary judgment.

       The question is whether either defendant responded to Plaintiff’s serious medical condition

with deliberate indifference. A defendant is deliberately indifferent when he knows of a serious

risk to the prisoner’s health but consciously disregards the risk. Holloway v. Delaware Cty. Sheriff,

700 F.3d 1063, 1073 (7th Cir. 2012) (citation omitted). This is a high hurdle to clear because it

requires a showing of “something approaching a total unconcern for the prisoner’s welfare in the

face of serious risks.” Rosario v. Brawn, 670 F.3d 816, 821-22 (7th Cir. 2012) (quoting Collins v.

Seeman, 462 F.3d 757, 762 (7th Cir. 2006)). A mere “difference of opinion” in the course of

treatment does not rise to the level of deliberate indifference. Garvin v. Armstrong, 236 F.3d 896,

899 (7th Cir. 2001). A prisoner’s dissatisfaction with a prescribed course of treatment is likewise

insufficient to establish deliberate indifference, unless the treatment is “so blatantly inappropriate



                                                  6
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 7 of 9 Page ID #789




as to evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (citation omitted). Negligence, gross

negligence, or even recklessness does not support an Eighth Amendment claim. Collins v. Seeman,

462 F.3d at 762.

A.     Nurse Brooks

       No reasonable jury could find that Nurse Brooks responded to Plaintiff’s injury with

deliberate indifference. She treated Plaintiff on a single occasion—December 21, 2014. On that

date, Nurse Brooks met Plaintiff in his housing unit and escorted him to the HCU. She examined

his left leg, foot, and toes. She noted no obvious signs of injury. She observed no swelling, no

discoloration, intact skin, brisk capillary refill, strong distal pulse, and good range of motion. She

probed the area near Plaintiff’s injury to make sure “everything was working,” and Plaintiff

confirmed that everything was “working.” (Doc. 65-1, p. 17). Nurse Brooks did not diagnose

Plaintiff with a torn Achilles tendon or deem the injury in need of a referral at that time. These

facts are undisputed.

       It is also undisputed that Nurse Brooks treated Plaintiff’s presenting symptoms. For pain,

the nurse provided Plaintiff with Ibuprofen. For the injury itself, Nurse Brooks provided an Ace

bandage wrap and education on proper treatment of the injury.            The parties discussed the

importance of follow-up care, although they disagree about who was supposed to request it.

Plaintiff understood that the nurse would request the follow-up appointment, and the nurse

indicated that Plaintiff was supposed to request an appointment if his symptoms changed or

worsened. The nurse also issued an Offender Injury Report documenting the injury and plan for

treatment, and Dr. Coe decided not to schedule a follow-up appointment after reviewing it the




                                                  7
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 8 of 9 Page ID #790




following day on December 22, 2014. The claim against Nurse Brooks arises from a simple

misunderstanding, at best, or negligence, at worst. Neither amounts to deliberate indifference.

       At the initial examination, Plaintiff made the nurse aware of his pain and of the absence of

any other symptoms suggesting that additional treatment was even necessary. She treated his

presenting symptoms. Even if Nurse Brooks told Plaintiff that she would schedule a follow-up

appointment and failed to do so, there is no evidence to suggest that the nurse’s conduct was

intentional or in conscious disregard of a serious risk to Plaintiff’s health—particularly where

Plaintiff never complained to the nurse again about ongoing, increasing, and new symptoms. See,

e.g., Heard v. Chapman, 759 F. App’x 495, 498 (7th Cir. 2019) (doctor’s failure to scheduled two-

month follow-up did not amount to deliberate indifference where plaintiff’s dental pain subsided

with treatment during that time). See also Snipes, 95 F.3d at 591, n. 1 (mere lack of a follow-up

for minor injury cannot support deliberate indifference claim). Nurse Brooks is entitled to

summary judgment under the circumstances.

B.     PA James

       The Court reaches the same conclusion in regard to PA James. Plaintiff met with James

on January 27, 2015 and March 23, 2015. At the initial appointment, James noted Plaintiff’s left

lower leg pain. However, he observed no other symptoms suggesting an Achilles tendon injury,

such as swelling, deformity, and difficulty bearing weight.        James observed no physical

deformities in Plaintiff’s lower left extremity. With the exception of left Achilles tendon pain,

James noted that the examination was normal. James treated Plaintiff’s injury with a new Ace

bandage wrap and his pain with a 3-month prescription of naproxen (500 mg) to be taken twice

daily for pain.




                                                8
 Case 3:17-cv-00586-JPG Document 82 Filed 06/02/20 Page 9 of 9 Page ID #791




       It is undisputed that a knot formed on the back of Plaintiff’s lower left leg sometime after

this appointment. When Plaintiff noticed the knot and requested additional medical treatment on

March 18, 2015, he received it. He first met with a nurse, who treated his pain and referred him

back to James. On March 23, 2015, James observed symptoms indicative of an Achilles tendon

injury and referred Plaintiff, without delay, to Doctor Coe. Plaintiff underwent surgery less than

two months later.

       The “nub of this subjective inquiry is what risk the medical staff knew of and whether the

course of treatment was so far afield as to allow a jury to infer deliberate indifference.” Duckworth

v. Ahmad, 532 F.3d 675, 680 (7th Cir. 2008) (citations omitted). Where a medical provider labors

under a misunderstanding regarding the need for additional treatment, the Seventh Circuit has held

that such conduct does not support a claim of deliberate indifference. See id. Like Nurse Brooks,

PA James cannot be said to have been deliberately indifferent to Plaintiff’s injury under this

standard. He timely and adequately treated Plaintiff’s presenting symptoms and is therefore

entitled to summary judgment.

                                           DISPOSITION

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (Doc. 64)

is GRANTED. COUNT 1 is DISMISSED with prejudice against Defendants CHRISTINE

BROOKS and TRAVIS JAMES. The Clerk is DIRECTED to enter judgment accordingly and

CLOSE this case.

       IT IS SO ORDERED.

       DATED: 6/2/2020                                s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 9
